Citation Nr: 1606431	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disorder

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for chronic cardiovascular disability, claimed as chest pain, numbness in arms, legs, hands and heart disease.

5.  Entitlement to service connection for torn rotator cuff of the right shoulder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury.

8.  Entitlement to service connection for cubital tunnel syndrome, claimed as right wrist carpal tunnel syndrome.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 (cervical and lumbar), June 2009 (hearing loss), December 2009 (cardiovascular), April 2011 (right shoulder), and May 2012 (sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing in February 2015 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In a May 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, degenerative joint disease (DJD) of the cervical spine, degenerative disc disease (DDD) of the lumbar spine, and hypertension.  The May 2015 decision remanded the remainder of the issues on appeal for additional development.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In an Order dated in December 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issues of hearing loss, DJD of the cervical spine, and DDD of the lumbar spine, and remanded the case to the Board for readjudication consistent with the Joint Motion.  The Board's May 2015 denial of entitlement to service connection for hypertension was abandoned and dismissed.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.  Here, in light of the Court's holding in Clemons and the evidence of record showing that the Veteran was diagnosed with back and neck disorders other than DJD and DDD, the Board has recharacterized the issues on appeal as captioned above.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 Court Order vacated and remanded the Board's previous denials of entitlement to service connection for hearing loss, a cervical spine disorder, and a lumbar spine disorder.  

With respect to the claim of entitlement to service connection for bilateral hearing loss, the Veteran asserts that he currently experiences bilateral hearing loss that is related to his service.  During his February 2015 Board hearing, the Veteran testified that he was exposed to acoustic trauma while assigned to several field artillery units as a cannon crew member from 1978 to 1985 on active duty.  He wore hearing protection during this time.  After separation from service, he worked in office jobs.  He stated that he experienced decreased hearing acuity when exposed to loud gunfire but he noticed a drastic increase in hearing loss after service.

A July 1983 in-service audiogram reflected that upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 10
5
5
5
LEFT
15
 15
15
10
15

An October 1983 in-service physical examination report noted the Veteran's right tympanic membrane occluded with cerumen.  A May 1997 service treatment report noted the Veteran's complaint that he could not hear out of the right ear for two weeks and decreased hearing for 1 year and pain for 2 weeks.  The impression was decreased hearing due to obstruction.

The Veteran's May 1998 service separation examination report reflected that upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 15
10
20
15
LEFT
5
 10
15
5
25

The Veteran was provided a VA audiology examination in April 2009.  He reported military noise exposure from artillery, small weapon, and tactical vehicles and hand grenades while serving in a field artillery unit.  He denied a history of non-military noise exposure.  Upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 30
35
35
30
LEFT
20
 35
35
40
40

Speech audiometry revealed speech recognition ability of 88 percent, bilaterally, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  

After reviewing the claims file, a VA audiologist opined in a May 2009 addendum that the Veteran's hearing loss is not at least as likely as not due to military noise exposure.  In support of this opinion, the examiner explained that the Veteran's retirement audiogram was normal and that noise does not cause delayed-onset hearing loss.

However, the Board finds the May 2009 addendum opinion to be inadequate.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Joint Remand found that the Board did not adequately discuss and consider the fact that the May 1997 service treatment record reflected that the Veteran's left ear canal was clear at that time, and that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination.  The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991); see also 38 C.F.R. § 3.159(c)(4).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran should be provided with another VA audiological examination which addresses the issues raised by the Joint Remand.  

With respect to the claims of entitlement to service connection for cervical and lumbar spine disorders, the Veteran contends that he had multiple neck and back injuries in service.  During the February 2015 Board hearing, the Veteran testified that he twisted his neck in 1979 while playing volleyball and was treated for sharp pain and muscle strain in the back in 1979, 1982, and 1989 while participating in physical training or while playing basketball and volleyball in service.

With regard to the etiology of the Veteran's cervical and lumbar spine disabilities, an April 2009 VA examiner provided an opinion that "[i]t is less likely than not that the veteran's degenerative joint disease of the cervical spine began in or was caused by military service," and "[i]t is less likely than not that the veteran's degenerative disc disease of the lumbar spine began in or was caused by military service."  In reaching these conclusions, the examiner indicated that he had reviewed the Veteran's medical record, specifically service treatment records from 1989 which described a left trapezius strain due to playing volleyball, which was treated with Motrin.  The Veteran's service treatment records also showed that in June 1979 and March 1982 the Veteran had low back pain with a diagnosis of muscle strain and treatment of 24 hours of bedrest.  However, the examiner explained that there was no evidence in the service medical records or immediate post-military medical records of the Veteran's current conditions.  The examiner further stated that although the Veteran may have recurrent left upper trapezius strain and recurrent lumbar strain, the records did not indicate that the pain represented a chronic cervical or lumbar spine condition.

The Board emphasizes that the Veteran is competent report observable symptoms, such as onset of his back and neck pain in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Additionally, the Board has no reason to doubt the credibility of the Veteran's statements, as his service treatment records clearly demonstrate that he experienced back and neck pain and sustained injuries to the back.  

As discussed in the Joint Motion, the April 2009 VA examiner noted that the Veteran's first reported neck problems occurred "eight to nine months ago" while also acknowledging that the Veteran claimed his back problems began in service.  Based on these apparent discrepancies, the Joint Motion found that it did not appear that the VA examiner adequately considered the Veteran's statements regarding his reported in-service back pain or his statements regarding continuous symptoms of back pain since separation from service.   See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  Thus, in order to satisfy VA's duty to assist, the Board finds a remand is warranted in order to obtain an addendum opinion with respect to the nature and etiology of the Veteran's cervical and lumbar spine disorders which adequately considers his competent statements as to onset of back and neck symptoms.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to the remaining claims on appeal (entitlement to service connection for chronic cardiovascular disability, torn rotator cuff of the right shoulder, sleep apnea,  left wrist carpal tunnel syndrome, and right wrist cubital tunnel syndrome), the Board notes that it remanded these issues for additional development in its May 2015 decision.  However, as the Veteran was appealing other issues to the Court, the remanded issues were not developed per the Board's instructions.  As such, these claims are again remanded for compliance with the Board's May 2015 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain the records relating to the cardiac catheterization performed in September 2006, as referenced in the June and August 2006 treatment records from Moncrief Army Community Hospital.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also obtain any updated VA treatment records from the VA Medical Center in Columbia, South Carolina, and any associated outpatient clinics dated from December 2014 to the present.

2.  Schedule the Veteran for a new VA audiology examination to determine the current nature and etiology of any bilateral hearing loss found.  The examiner must review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  

Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss found is related to in-service noise exposure.  The examiner should explicitly discuss and consider the fact that the May 1997 service treatment record reflected that the Veteran's left ear canal was clear at that time, and that there was some hearing loss at 4000 Hertz in the left ear on the Veteran's May 1998 separation examination.  The examiner should presume that the Veteran's lay statements with regard to in-service acoustic trauma and any symptoms experienced during service or thereafter are competent and credible evidence.  In addition, the examiner is advised that the absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

A complete rationale must be provided for any opinion expressed.

3.  Forward the Veteran's claims file, to include a copy of this remand, to the April 2009 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the disabilities of the cervical and lumbar spines.  After review of all the evidence, including the service treatment records, VA examination report, post-service treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical or lumbar spine disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  

The examiner should specifically discuss the Veteran's lay statements regarding his in-service injuries of the neck and back.  In addition, the examiner should comment on all the service treatment records documenting complaints of neck and back pain.  The examiner is reminded that the Veteran is competent to report on events that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Forward the Veteran's claims file the VA examiner who provided the August 2010 VA examination, if available, for a supplemental medical opinion.  If that examiner is no longer available, then schedule the Veteran for a VA examination by an individual with the appropriate expertise, to determine the relationship between any current chronic cardiovascular disability and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has any chronic cardiovascular disability that is etiologically related to his period of active military service, specifically including complaints of chest pain noted in his service treatment records.

A complete rationale for any opinion expressed should be provided.

5.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury, and for cubital tunnel syndrome, claimed as right wrist carpal tunnel syndrome.  38 C.F.R. § 19.26 (2015).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the May 2013 and July 2014 rating decisions to the extent they denied these issues must be filed if such issues are denied in the statement of the case in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to any of these issues, return these issues to the Board for appellate review.

6.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

7.  Thereafter, if the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and/or entitlement to service connection for sleep apnea remain denied, schedule the Veteran for a videoconference Board hearing on the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and/or entitlement to service connection for sleep apnea.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




